Exhibit 10.20

2005 TERMS AND CONDITIONS

FOR A RESTRICTED STOCK UNIT GRANT (RES)

UNDER THE MEDCO HEALTH SOLUTIONS, INC. 2002 STOCK INCENTIVE PLAN

This is a summary of the terms applicable to restricted stock unit grant
specified on this document. Different terms may apply to any other grant under
the Medco Health Solutions, Inc. 2002 Stock Incentive Plan.

 

I. GENERAL INFORMATION

 

This grant becomes convertible on the Vesting Date indicated in the accompanying
box. If your employment with Medco Health Solutions, Inc. (Company) ends for any
reason, your right to this grant will be determined according to the terms in
Section II.

       

 

Grant Type:

Grant Code:

Grant Date:

  

 

Restricted Stock Unit (RES)

ANNL

       

 

Vesting Date

 

  

 

Portion that Vests

100%

 

II. TERMINATION OF EMPLOYMENT

A. General Rule. If your employment is terminated for any reason other than
those specified in the following paragraphs, this grant, if unvested, will be
forfeited on the date your employment ends.

B. Retirement or Disability. If you retire from service with the Company or your
employment terminates as a result of your Disability, this grant will continue
to vest on the applicable Vesting Date.

C. Death. If you die, this grant, if unvested, will vest on the date of your
death.

D. Separation. If your employment is terminated by the Company and the Company
determines that such termination resulted from the elimination of your job, you
will be considered “separated” and will be offered an agreement containing a
general release of claims in a form acceptable to the Company. If you sign the
agreement, a portion of this grant will vest on the date your employment with
the Company ends. The vested portion will be equal to 1/36th of the total number
of shares subject to the grant multiplied by the number of full months that have
elapsed between the grant date and the date of termination. The unvested portion
of this grant will be forfeited on the date your employment ends. If you do not
sign the agreement, then you will be treated as terminated under paragraph A,
above.

E. Misconduct. If your employment is terminated as a result of your deliberate,
willful or gross misconduct this grant, if unvested, will be forfeited
immediately upon such termination.

F. Divestiture or Joint Venture. Unless the Compensation Committee of the Board
of Directors of the Company determines otherwise, in the event of the sale of
the subsidiary or division in which you are employed, or the transfer of your
employment to a joint venture or other business entity in which the Company has
a significant business or ownership interest, paragraph A shall apply.

III. ADJUSTMENTS

In the event of a reorganization, recapitalization, stock split, stock dividend,
combination of shares, merger, consolidation, rights offering, spin off, split
off, split up or other event identified by the Board of Directors, the Board
shall make such adjustments, if any, as it may deem appropriate to the number
and kind of shares subject to this award (provided that fractions of a share
will be rounded down to the nearest whole share). Any such determination shall
be final, binding and conclusive on all parties.

This grant is subject to the provisions of the Company’s 2002 Stock Incentive
Plan and the Rules and Regulations thereunder established by the Company’s Board
of Directors or its Compensation Committee (except where the terms set forth
herein conflict with the Rules and Regulations, in which case these terms shall
control). By accepting this Award, the grantee specifically acknowledges that
he/she may become subject to certain share ownership guidelines developed by the
Board of Directors that may restrict the grantee’s ability to sell shares
acquired under the Plan and the grantee agrees to comply with such requirements
as they may be in effect from time to time. The grantee specifically
acknowledges that such guidelines may apply to previously granted Incentives.